DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/29/2021 wherein claims 1, 2 and 20 have been amended. 
Claims 1-7, 10-12 and 16-23 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendment filed 12/29/2021 overcomes the rejection of claims 1-7, 10-12 and 16-23 made by the Examiner under 35 USC 112(b). This rejection is withdrawn.  

Applicants arguments filed 12/29/2021 regarding the rejection of claims 1-7, 10-12 and 16-23 made by the Examiner under 35 USC 103 over Hoffman et al. (EP 2025318) in view of Medri (US2017/0042801) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 9/9/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  The present range of 12-58% by weight of a C9-C15 in the oil phase of the claimed composition is nonobvious given that Hoffman teaches their oil phase to comprise more than 70% by weight of a volatile oil. Moreover, Medri teaches using only 10% by weight at most of oil in the oily phase of their composition which is incongruous with the teaching of Hoffman. 
In response to A, the Examiner respectfully disagrees. Regarding to the obviousness of the claimed range, it’s acknowledged that Hoffman’s oil phase is to comprise a greater amount of oil than that claimed. However, the lower range of the claims is obvious especially in the absence of some unexpected or novel result. MPEP 2144.05 (I) states that obviousness exists where the 
Regarding the issue of Medri teaching a lower concertation of oil in their oily phase, this is not considered mitigating either.  Medri is cited to show that dimethicone and Cetiol ultimate are known alternatives for use as an oily component in hair care compositions. Thus, it would have been obvious to use Cetiol ultimate in place of dimethicone with a reasonable expectation for success. See MPEP 2144.06 and 2144.07. See also MPEP 2143(I)(B). As to the amount of oil used by Medri in their composition being 10%, this is value is understood to the amount relative to the entire composition not the oily phase of the composition.  Certainly, accounting for only the oily phase of Medri’s cream compositions, the relative concentration of the oily component would increase. Moreover, as it was known that dimethicone is used in greater concentration in cosmetic compositions, it would be reasonable to expect Cetiol ultimate to be capable of being similarly used at such concentrations. The substitution of Cetiol ultimate for dimethicone is obvious given that each are known to be used as oily components in skin care formulations.







Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (EP 2025318; of record) in view of Medri (US 2017/0042801), evidenced by BASF: Cetiol Ultimate.
Hoffman provides a composition for conditioning hair comprising two optically separated phases when standing at zero shear rat which becomes homogenous upon shaking (see page 2, lines 3-4) wherein said composition comprises and oil and water phase i.e. an emulsion (see page 2, lines 17-18). The oil phase of the composition is present in an amount of 5-50% by weight calculated to the total composition comprising 70-99.9% by weight an oil phase (see instant claim 4) comprising at least one volatile oil such as dimethicones, volatile hydrocarbons, etc. (see page 2, lines 49-53) and at least one arylated silicone such as phenyl trimethicone (see page 2, line 34-36) (see instant claims 5, 16 and 22). The water phase is present in an amount of from 50-95% by weight (see instant claim 4) wherein the water may be present in an amount of 71.1-75.7% by weight (see pages 6-8, Examples 1-4), at least one cationic surfactant, such as cetyl trimethyl ammonium chloride (see page 4, line 55) (see instant claim 21), in an amount of 
It is noted that the water content of Hoffman is slightly less than the claimed water content (“at least 80% by weight relative to the water phase). However, because the values of the prior art are sufficiently close to the claims, it would be reasonable to expect the compositions to have the same properties, absent evidence otherwise. See MPEP 2144.50(I).
Hoffman teaches that the composition is to preferably be transparent wherein both the oil and aqueous phases are transparent as judged by the naked eye (see [0044]) (see instant claim 12)
Hoffman does not require the present of fatty alcohols and is understood therefore as being substantially free from fatty alcohols (see instant claim 10).
Hoffman states that the aqueous phase of their composition is to have a viscosity of below 100 mPas (see page 3, lines 54-55) (see instant claims 11 and 18) .
Hoffman fails to teach the mixture as comprising at least two alkanes selected from n-nonane, n-undecane, n-tridecane and n-pentadecane, 
Medri is directed to skin care formulations which are to comprise an oily phase. Medri teaches that their oil phase may comprise dimethicone. However, Medri teaches that dimethicone may be replaced with Cetiol Ultimate (see [0012]) which, according to BASF, comprises a mixture of undecane and tridecane (see evidence) (see instant claims 1-3, 20 and 23).  Thus, it would have been obvious to modify Hoffman’s hair care composition to use Cetiol Ultimate rather than dimethicone with a reasonable expectation for success. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611